DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is Examiner’s reasons for allowance:
Closest art is WO 2012/048411 A1.  Art teaches the instantly claimed PLK-4 inhibitors and their utility in treatment of cancer.  Art fails to teach treatment of MRT by administering the instantly claimed PLK4 inhibitor.  MRT is a tumor which occurs in infants and children and is known to be highly aggressive and treatment resistant.  One skilled in the art would not have found it obvious to treat MRT by administering an agent that has been broadly described for treatment of cancer.  Examiner search both, uses of the specific claimed PLK4 inhibitor and MRT treatment via administration of any PLK4 inhibitor.  No references that suggested treatment of MRT via inhibition of PLK4 were uncovered.  Only references for treatment of cancers unrelated to MRT (such as the ones described in the closest art) using claimed inhibitor were uncovered.  

Conclusion
	Claims 1 and 6-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628